Citation Nr: 0103687	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of service-connected prostatectomy.

2.  Entitlement to a compensable rating for erectile 
dysfunction.

3.  Entitlement to service connection for hypertension with 
end-organ damage and segmental glomerulosclerosis secondary 
to hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active air service from March 1950 to 
December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for hypertension with end-organ 
damage and segmental glomerulosclerosis secondary to 
hypertension.  On that occasion, the RO also granted service 
connection for residuals of a radical prostatectomy and 
erectile dysfunction, assigning 20 and zero percent initial 
ratings for the disabilities, respectively.  Both initial 
ratings became effective February 25, 1999.  The veteran 
perfected an appeal of the foregoing, as well as the initial 
ratings assigned the residuals of radical prostatectomy and 
erectile dysfunction.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  He was also determined to be entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(k) for loss of 
use of a creative organ from February 25, 1999.


FINDINGS OF FACT

1.  The veteran's post-operative residuals of prostate cancer 
are manifested by erectile dysfunction and partial urinary 
incontinence, to include a daytime voiding interval of 11/2 
hours, awakening to void 3-4 times per night; he reportedly 
refuses the use absorbent materials.  

2.  Since the effective date of a grant of service 
connection, his erectile dysfunction is manifested by a total 
loss of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of post-operative prostate cancer, based on urinary 
frequency, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 
(2000).

2.  The criteria for a 20 percent rating for erectile 
dysfunction have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.14, 4.20, 4.115b, Code 7522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had lengthy service in the U.S. Air Force.  His 
service included more than seven years of service overseas, 
including service in the Republic of Vietnam.  

In July 1998, he underwent a radical retropubic prostatectomy 
for prostate cancer.  A post-operative report indicated that 
adenocarcinoma was present in the prostate.  Left and right 
excised pelvic lymph nodes were free of carcinoma.  

A May 1999 VA fee basis examination indicates erectile 
dysfunction as reported by the veteran.  He also reported 
some loss of bladder control and urinary incontinence.  
However, he told the physician that he refused to wear 
absorbent pads.  He also denied self-catheterization.  
Additionally, he reported urinating seven or eight times 
during the day, at intervals of 11/2 hours.  During the night, 
he stated that he urinates 3-4 times at two-hour intervals.  
He reported trouble starting a urinary flow and pain on 
urination.

In August 1999, a private physician indicated that the 
veteran had permanent erectile dysfunction due to the July 
1998 prostatectomy.  The physician stated that the 
prostatectomy caused partial urinary incontinence 
necessitating the use of absorbent products.  The physician 
indicated that urinary incontinence is expected to be a long-
term disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4 (2000).  

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  The Court has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2000).

The veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson at 125-26.  In Meeks v West, 216 F.3d 1363 (Fed. 
Cir. 2000) the court reaffirmed the staged ratings principle 
of Fenderson, supra.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  Under that provision, a veteran is entitled to 
the benefit of the doubt when there is an approximate balance 
of positive and negative evidence.  The preponderance of the 
evidence must be against the claim for benefits in order to 
be denied.  When the veteran seeks benefits and the evidence 
is in relative equipoise, the law requires that the veteran 
prevail.  See Alemany v. Brown, 9 Vet. App. 518 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the RO evaluated the veteran's disability 
(post-operative residuals of prostate cancer) by analogy 
under 38 C.F.R. § 4.115a, Code 7528, which pertains to 
malignant neoplasms of the genitourinary system.

Diagnostic Code 7528 provides for a 100 percent rating for a 
minimum of 6 months following surgery or other therapeutic 
treatment.  Thereafter, if there has been no local 
reoccurrence or metastasis, the disability is rated based on 
residuals as either voiding dysfunction or renal dysfunction, 
whichever is predominant.  In addition, prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals, are rated under 38 C.F.R. § 4.115b, Code 7527 
which provides that such disabilities are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding. Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times a day results in a rating of 60 percent disabling.  
Requiring the wearing of absorbent materials which must be 
changed 2-4 times daily warrants a 40 percent evaluation.  
Requiring the wearing of absorbent materials which must be 
changed less than twice a day warrants a 20 percent rating.  
38 C.F.R. § 4.115a.

Urinary frequency producing daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night is rated 40 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night day is rated 
10 percent disabling.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115b, Code 7522, a 20 percent rating is 
warranted for deformity of the penis, with loss of erectile 
power.  When loss of use of a creative organ resulted from 
wounds or other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, special 
monthly compensation will be provided in accordance with 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

The veteran applied for compensation over six months after 
termination of treatment for prostate cancer, and there has 
been no local reoccurrence or metastasis.  Thus, he must be 
rated based on residuals as either voiding dysfunction or 
renal dysfunction.  38 C.F.R. § 4.115b; Code 7528.  As the 
medical evidence emphasizes primarily urinary frequency and 
incontinence, he will be rated based on voiding dysfunction.

In this case, the May 1999 medical report of record reveals 
that absorbent materials to counteract the effects of urinary 
incontinence are not used by the veteran.  He voids every 11/2 
hours during the day, and awakens to void 3-4 times per 
night.  Thus, his symptomatology fits squarely within the 20 
percent rating criteria which entails a daytime voiding 
interval of every 1-2 hours, or awakening to void 3-4 times 
per night.  38 C.F.R. § 4.115a.  The Board recognizes that 
both the private physician and the VA fee basis examiner 
noted the need for absorbent materials, but it is reported 
that he refuses to use them, and there is neither subjective 
nor objective evidence of the number of changes required per 
day if he were to use them.  In this regard, he reported in a 
October 1999 statement attached to his VA Form 9 that he used 
undergarments in lieu of absorbent products.  From this, a 
fair inference may be drawn that he does not require more 
than two changes of undergarments, daily.  He specifically 
asked for a rating of at least 40 percent; however, based on 
the evidence of record, an evaluation greater than 20 percent 
is not permitted under the applicable legal rating criteria.  
At no time during the pendency of appeal did he manifest 
symptoms warranting a rating greater than 20 percent.  See 
Fenderson, supra.

With respect to erectile dysfunction, the evidence shows that 
such is a permanent disability.  Although the loss of 
erectile power is a post-operative residual of prostate 
surgery rather than a deformity of the penis, the Board finds 
that the veteran's disability is most appropriately rated by 
analogy under Diagnostic Code 7522, given the anatomical 
localization, symptomatology, and functional impairment 
evident in this case.  38 C.F.R. § 4.20.  Under such 
criteria, the veteran's disability more nearly approximates 
the criteria for a 20 percent rating.  This is the maximum 
schedular disability rating available under this diagnostic 
code.  The Board notes that the veteran was granted special 
monthly compensation for loss of use of the creative organ 
under 38 C.F.R. § 3.350.  However, special compensation under 
38 C.F.R. § 3.350 is intended to compensate for the loss of 
fertility, not erectile dysfunction.  Further, it is provided 
in addition to the basic rate of compensation otherwise 
payable on the basis of degree of disability, subject to 
certain limitations.  Id.  Hence, the veteran is not being 
compensated for the same disability under various diagnoses.  
38 C.F.R. § 4.14, Esteban, supra.

ORDER

An initial evaluation of greater than 20 percent for 
residuals of post-operative prostatectomy is denied.

A 20 percent initial rating for post-operative residuals of 
prostate cancer, to include erectile dysfunction, is granted, 
subject to the law and regulations governing the payment of 
monetary awards.


REMAND

Service medical records are silent as to hypertension and 
renal dysfunction, to include focal segmental 
glomerulosclerosis.  In-service blood pressure readings 
ranged from systolic 104 to 122 millimeters of mercury (mm.) 
and diastolic blood pressure readings ranging from 60 to 78 
mm.  Thus, high blood pressure does not appear to have been 
evident in service.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2000); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The first indication of renal dysfunction and hypertension to 
be found in the claims file is a March 1996 letter from a 
private physician indicating a diagnosis of focal and 
segmental glomerulosclerosis, secondary to nephrosclerosis 
and hypertension.  The file contains no test results or other 
information explaining that diagnosis.

A May 1999 VA fee basis examination report reflects focal 
segmental glomerulosclerosis as reported by the veteran.  The 
veteran told the examiner that the condition was diagnosed by 
renal biopsy.  Additionally, the veteran reported that he was 
not on dialysis but that he had very abnormal creatinine.  
The examiner provided a diagnosis of hypertension with end-
organ damage, without comment on etiology.

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Additionally, VA 
must assist claimants in obtaining government and private 
records, and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

From the information currently available, the Board cannot 
ascertain whether the veteran's currently diagnosed renal 
disability and hypertension are related to service.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
pertinent guidance that is subsequently 
provided by VA, including, among other 
things, final regulations, General Counsel 
precedent opinions, and any subsequently-
issued court decisions.

2.  After securing from the veteran the 
necessary signed authorization for 
release information, the RO should 
endeavor to secure copies of any medical 
records from D. Joseff, M.D., to include 
those underlying the March 1996 diagnosis 
of focal and segmental 
glomerulosclerosis, secondary to 
nephrosclerosis and hypertension.  

3.  The RO should ask the veteran to list 
all treatment he received for his renal 
condition and hypertension.  The RO 
should then secure the necessary release 
and make reasonable efforts to secure any 
such records.  The RO should advise the 
veteran if any listed records are 
unavailable, so that he might remedy the 
situation.

4.  Next, the RO should schedule the 
veteran for a VA medical examination.  
The examiner should: (a) diagnose any 
renal conditions; (b) assess whether the 
veteran suffers from hypertension; and 
(c) provide an opinion as to the etiology 
of any renal condition and/or 
hypertension, to include whether any such 
condition is related to service.  The 
claims file must be made available to 
examiner for review in conjunction with 
the medical examination and 
diagnosis/opinion/assessment, requested 
above, and it should be indicated 
specifically in the record whether it was 
available for the examiner's review.

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for hypertension with end-organ damage and 
segmental glomerulosclerosis secondary to hypertension, 
considering all potentially applicable law and regulations, 
to include 38 C.F.R. §§ 3.307, 3.309.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given an opportunity to respond.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 


